Exhibit 10.1

 

STRATEGIC MANAGEMENT TEAM

SEVERANCE AGREEMENT

 

SEVERANCE AGREEMENT, dated as of September 29, 2004, by and between Cell
Therapeutics, Inc., a Washington corporation (“CTI”), and Richard Leigh (the
“Executive”);

 

WHEREAS, CTI recognizes the Executive’s expertise in connection with Executive’s
employment by CTI;

 

WHEREAS, CTI desires to provide certain severance pay to Executive upon the
terms and conditions below, if the Executive’s employment in position as
Executive Vice President, General Counsel is terminated for the reasons set
forth herein; and

 

NOW, THEREFORE, in consideration of the following promises, mutual agreements
and covenants and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties, intending to be legally
bound hereby, agree as follows:

 

Definition of Terms.

 

Termination for “Cause” shall mean termination of the Executive’s employment by
CTI because of the Executive’s: (A) conviction for, or guilty plea to, a felony
or a crime involving moral turpitude, which shall include independently verified
unremedied substance abuse involving drugs or alcohol; (B) action or inaction,
which in the reasonable judgment of a majority of the Board of Directors of CTI,
constitutes willful dishonesty, larceny, fraud or gross negligence by Executive
in the performance of Executive’s duties to CTI, or willful misrepresentation to
shareholders, directors or officers of CTI; (C) material failure to comply with
the provisions of Executive’s job responsibilities; (D) willful and repeated
failure, after 10 business days notice, to materially follow the written
policies of CTI; (E) failure, after 10 business days notice, to correct
materially unsatisfactory or unacceptable work performance (including, but not
limited to, technical or managerial incompetence, misrepresentation or
concealment, negligent acts or omissions or willful misconduct); or (F) failure,
after notice, to materially meet such business objectives as shall be mutually
agreed to by the parties; provided that in the event of the occurrence of a
Change in Control, as defined herein, (E) and (F), above, shall not constitute
“for Cause” as a basis for termination.

 

“Change in Control” shall after the date hereof mean the acquisition, directly
or indirectly, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1933 (the “Exchange Act”)
of beneficial ownership (within the meaning of rule 13d-3 under the Exchange
Act) of securities representing 50.1 percent or more of either (a) the then
outstanding shares of Common Stock (the “Outstanding Company Common Stock) or
(b) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided however, that the following
acquisitions shall not constitute a

 

- 1 -



--------------------------------------------------------------------------------

Change of Control: (A) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege), (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation which does not substantially change
the proportional ownership in the Outstanding Company Common Stock and
Outstanding Company Voting Securities prior to the reorganization.

 

Resignation for “Good Reason” shall mean the resignation of the Executive after
the following: (A) notice in writing is given to Executive of Executive’s
relocation, without the Executive’s consent, to a place of business outside the
Greater Puget Sound area, or (B) a substantial diminution of the Executive’s
responsibilities and compensation from those responsibilities in effect on the
date hereof. A change in title and any alterations in Executive’s
responsibilities which CTI imposes in response to any unsatisfactory or
unacceptable work performance by Executive shall not constitute a basis for
“resignation for Good Reason” under this agreement, except in the event of the
occurrence of a Change in Control.

 

“Severance Date” shall mean the date specified in a written notice of
termination from CTI to the Executive or the date which is the later of CTI’s
actual receipt of Executive’s written notice of resignation or the effective
date of resignation.

 

“Severance End Date” shall mean a date one (1) year from the Executive’s
Severance Date.

 

“Severance Pay” shall only mean the Executive’s base salary at the Severance
Rate.

 

“Severance Rate” shall mean only the Executive’s base salary in effect
immediately prior to the Severance Date and shall not include any commissions or
bonuses (unless already determined and awarded prior to the Severance Date),
vacation pay, sick leave, or the like whatsoever.

 

1. Termination of Employment.

 

  (a) Termination for Cause; Death; Disability; Resignation Without Good Reason.
If the Executive’s employment is terminated by CTI for Cause (as defined
herein), or if the Executive resigns from employment hereunder, other than for
Good Reason (as defined herein) or as a result of such Executive’s death or
disability (as defined in CTI’s disability plan applicable to the Executive),
the Executive shall be entitled only to receive: i) Severance Pay through and
including the Severance Date; and ii) pay for all vacation time accrued as of
the Severance Date.

 

  (b) Termination Without Cause; Resignation for Good Reason. If the Executive’s
employment is terminated by CTI without Cause, or if the Executive resigns from
Executive’s employment for Good Reason, the Executive shall be entitled to

 

- 2 -



--------------------------------------------------------------------------------

receive Severance Pay plus pay for all vacation time accrued as of the Severance
Date, such payment rendered as a series of payments in accordance with CTI’s
normal payroll procedures from the Severance Date to the Severance End Date. CTI
shall continue to pay premiums to maintain any life insurance for Executive,
existing and paid for by CTI as of the Severance Date until the Severance End
Date. In addition, CTI shall reimburse the Executive for any costs incurred by
the Executive in electing COBRA continuation coverage for the Executive and
Executive’s covered dependents under CTI’s medical plan only for the period from
the Severance Date until the earlier of: (1) a date twelve (12) months after the
Severance Date; (2) a date on which the Executive is covered under the medical
plan of another employer, which does not exclude pre-existing conditions; or (3)
the Severance End Date. At Executive’s sole cost and expense, Executive may
elect to exercise any disability insurance conversion originally available to
Executive under the then existing group or individual disability insurance
policies. In the event of a breach of the Inventions and Proprietary Information
Agreement, in addition to any other remedy available to CTI, CTI’s obligation
under this Section 1(b) shall terminate immediately.

 

The Executive shall have no right under this Agreement or otherwise to receive
any bonus, stock options, or other compensation awarded or benefits provided,
determined or paid subsequent to the Severance Date to other employees of CTI,
pro rata or otherwise. However, if Executive is terminated by CTI without Cause
or the Executive resigns from Executive’s employment for Good Reason, all
unvested stock based compensation to which the Executive may have rights on the
Severance Date shall accelerate and immediately vest, and if and only if, CTI is
a privately held company on the Executive’s Severance Date, CTI shall recommend
to the Board of Directors to extend an exercise period from three (3) months to
two (2) years after the Severance Date for stock options other than any
incentive stock options in which the Executive may have rights on the Severance
Date; provided however, should CTI stock become publicly traded during any
extended stock option exercise period granted hereunder, Executive may only
exercise stock options in which Executive may have rights during the three (3)
month period following the date a corresponding S-8 registration statement is
declared effective; or ii) the last day of the extended stock option exercise
period. The decision to accept CTI’s recommendation to extend the exercise
period shall be within the sole discretion of the Board of Directors. If CTI
Common Stock is publicly traded on the Severance Date, any exercise period will
remain as provided for in the parties’ corresponding Stock Option Agreement(s).

 

2. Agreement Termination; Employment at Will. This Agreement shall terminate on
the date of termination of the Executive’s employment or, if applicable, the
Severance End Date, but Executive’s obligations under the attached Inventions
and Proprietary Information Agreement shall continue in accordance with the
terms and conditions

 

- 3 -



--------------------------------------------------------------------------------

therein. Although this Agreement sets forth certain rights and obligations of
CTI and Executive if Executive’s employment is terminated without Cause by CTI
or if the Executive resigns for Good Reason from CTI, nothing in this Severance
Agreement is intended to limit CTI’s right or ability to terminate the
Executive’s employment with or without Cause at any time or the Executive’s
ability to resign Executive’s employment with or without Good Reason.

 

3. Amendment; Waiver; Assignment. This Agreement may not be modified, amended or
waived in any manner except by an instrument in writing signed by both parties.
Any such modification, amendment or waiver on the part of CTI shall have been
previously approved by the Board. The waiver by either party of compliance with
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of any provision of this Agreement. This
Agreement shall be binding upon any successor to CTI, by merger or otherwise.
CTI may assign this Agreement to any of its affiliates. Executive may not assign
the Agreement.

 

4. Withholding. Payments to the Executive of all compensation contemplated under
this Agreement shall be subject to all applicable legal requirements with
respect to the withholding of taxes and similar deductions. Additionally, if the
Executive owes any moneys to CTI on the Severance Date, Executive’s signature
below constitutes Executive’s written consent to deduct from any Severance Pay
amounts that the Executive owes CTI.

 

5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED, CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON APPLICABLE
TO CONTRACTS EXECUTED IN AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT
REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICT OF LAWS.

 

6. Supersedes Previous Agreements. This Agreement supersedes all prior or
contemporaneous negotiations, commitments, agreements and writings with respect
to the subject matter hereof. All such other negotiations, commitments,
agreements and writings shall have no further force or effect, and the parties
to any such other negotiation, commitment, agreement or writing shall have no
further rights or obligations thereunder.

 

7. Voluntary Agreement. Executive understands the significance and consequences
of this Agreement and acknowledges that CTI has not coerced Executive’s
acceptance thereof, and has signed this Agreement only after full reflection and
analysis. Executive expressly confirms that the Agreement is to be given full
force and effect according to all of its terms. Executive was advised to seek
legal counsel prior to signing the Agreement.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of CTI and by the Executive in Executive’s individual capacity as of the
date first written above.

 

CELL THERAPEUTICS, INC. By:  

/s/ James Canfield

--------------------------------------------------------------------------------

  By:  

/s/ Richard E. Leigh, Jr.

--------------------------------------------------------------------------------

    James Canfield       Richard Leigh Title:   EVP, Chief Administrative
Officer   Title:   EVP, General Counsel Date:   October 1, 2004   Date:  
October 1, 2004 Address:  

501 Elliott Avenue West, Suite 400

Seattle, WA 98119

  Address:  

5489 170th Place SE

Bellevue, WA 98006

 

- 5 -